Title: To James Madison from Rufus King, 29 May 1804
From: King, Rufus
To: Madison, James



Sir
Newyork May 29. 1804
In answer to your Letter of the 24 inst. I have the honour to state that no engagement was ever made by me that the long Bills of the Proctors shd. be paid. In consequence of an instruction that I gave to the agt. Mr Bayard to require that the proctors Bills shd. be regularly taxed, several of them came to me, to represent what they called the usage on this subject, and to urge me to authorise, or promise the Payment of their long or untaxed Bills. My answer was explicit that I could make no Engagement to this Effect, but that the demand must be referred to the Govt of the US whose decision wd. perhaps be influenced by the satisfactory, or unsatisfactory adjustment of the Amn. Claims. With great Respt I have the honour to be sir yr ob set
signed   Rufus King
PS The Payments from time to time made to the Proctors were on acct. leaving the question concerning their Long Bills open for the Presidents decision. I do not recollect whether the taxed or long Bills were admitted by the Comrs. My impression is that the taxed Bills only were mt. Mr Gore or Mr Cabot can ascertain this point.
